Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/7/2020 have been fully considered but they are not persuasive. Applicant argues that Kano does not disclose first and second touch sensor electrodes disposed on different surfaces of a sensor substrate. Examiner disagrees and points to Kano’s Figure 1 (annotated below) which illustrates both the first position detecting electrode 32 and second position detecting electrode 33 are disposed on different sides of dielectric substrate 31. Kano teaches that the first position detecting electrode 32…is arranged on the first principal surface…of the dielectric substrate 31 [first touch sensor electrodes formed on second surface of the substrate]; the second position detecting electrode 33…is arranged on the second principal surface…of the dielectric substrate 31…insulating base film 330 is bonded to the second principal surface…of the dielectric substrate 31 using an adhesive 35 such that the surface on the side on which the second position detecting electrode 33 is formed is on the side of the dielectric substrate 31 [second touch sensor electrodes formed on second surface of the substrate] (see ¶ 0047-0049; Figs. 1 & 2). Further, Figure 2 illustrates that the first position detecting electrode 32 is formed on a first principal surface of the dielectric substrate and the second position detecting electrode 33 is formed on a second principal surface of the dielectric substrate. Examiner broadly .  

    PNG
    media_image1.png
    322
    711
    media_image1.png
    Greyscale

Applicant further argues that Verweg does not disclose a force sensor below a light-emitting element. Examiner disagrees and points to Kano in view of Verweg where Verweg teaches that layers can be modified (para. 0061) and based on this modification it would also be known in the art as shown in Kano that the the cover member 40, shown in Figure 1 above, is made of a glass plate or an acrylic plate, and has light transmittance and an insulating characteristic (see ¶ 0030) therefore, Examiner reasonably construes that the cover member contains a light emitting element. Further, Kano teaches the first piezoelectricity detecting electrode 22 is arranged in a first principal surface of the piezoelectric film 21; the second piezoelectricity detecting electrode 23 is arranged on the second principal surface side of the piezoelectric film 21; the first piezoelectricity detecting electrode 22 and the second piezoelectricity detecting electrode 23 detect the charge to generate a detection voltage signal, which allows the detection of the pressing force (see ¶ 0039, 0043, 0045). Examiner construes that the force sensor layer is composed of the piezoelectric film 21 formed between the  Therefore, as illustrated in Figure 1, the piezoelectric film 21 disposed below the cover member 40 and Examiner reasonably construes this arrangement as the force sensor layer disposed below the light emitting element. Furthermore, with regard to generating a control signal corresponding to the position of the at least one detection object, Kano teaches arithmetic circuit module 70 calculates an operation position and a pressing force from detection signals output from the pressure detection sensor 20 and the position detection sensor 30 (see ¶ 0032). 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0242510 to Kano et al (“Kano”) in view of U.S. Patent Publication 2010/0097344 to Verweg in further view of U.S. Patent 9,323,393 to Djordjev et al (“Djordjev”).
As to Claim 21, Kano teaches a display stack, comprising: a cover material defining an outer surface of the display stack and configured to receive a touch input from a user (a surface of the cover member 40 is an operation surface and a display surface of a display image, see ¶ 0030; Fig. 1); 
a touch input sensor substrate below the cover material (position detection sensor 30 includes a dielectric substrate 31, see ¶ 0046); a first touch input sensor electrode disposed on a first surface of the touch input sensor substrate (a first position detecting electrode 32 is arranged on the first principal surface of the dielectric surface 31, see ¶ 0047);
a second touch input sensor electrode disposed on a second surface of the touch input sensor substrate (a second position detecting electrode 33 is arranged on the second principal surface of the dielectric surface 31, see ¶ 0049);
Kano fails to disclose a light-emitting layer below the touch input sensor substrate; a force sensor layer below the light-emitting layer; sense circuitry operable to detect an electric charge generated by the force sensor layer in response to a deformation of the force sensor layer and the light-emitting layer that results from the touch input.
Verweg teaches a light-emitting layer below the touch input sensor substrate (first optically transparent adhesive layer 135 may fully laminate the polarizer 130 to the transparent window plate 140 with the first sensor electrode layer 110. Figure 3b illustrates polarizer 130 is disposed below the first sensor electrode layer 110, see ¶ 0041; polarizer provides at a front side of the display device and provides the front surface of the display device. The backlight system delivers polarized light to the back plate; polarizer provides the front surface of the OLED-type display device, see ¶ 0052-0053); a force sensor layer below the light-emitting layer (Figure 3b illustrates the second sensor electrode layer 120 sense circuitry operable to detect an electric charge generated by the force sensor layer in response to a deformation of the force sensor layer and the light-emitting layer that results from the touch input (sensor controller 34 is arranged to determine a position of a touch input to the transparent window plate 140, coupling to the capacitive touch sensor 100, from the plurality of first sensor elements 112(1) – 112(4) of the first electrode 112 and the second electrode 122 [force sensor layer], see ¶ 0051).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano with Verweg to teach a light-emitting layer below the touch input sensor substrate; a force sensor layer below the light-emitting layer and sense circuitry operable to detect an electric charge generated by the force sensor layer in response to a deformation of the force sensor layer and the light-emitting layer that results from the touch input. The suggestion/motivation would have been in order to provide a display device and a capacitive touch sensor allowing a user to view images shown on the display device through the capacitive touch sensor (see ¶ 0007).
Kano and Verweg fail to disclose a first force sensor electrode disposed on the force sensor layer; a second force sensor electrode disposed on the force sensor layer and aligned with the first force sensor electrode.
Djordjev teaches a first force sensor electrode disposed on the force sensor layer (first and second transmitter electrodes 24 and 26 may be metallized electrodes…metal layers that coat opposing sides of the piezoelectric transmitter layer 22, see Col. 8, lines 37-40; Figure 2 illustrates first transmitter ; a second force sensor electrode disposed on the force sensor layer and aligned with the first force sensor electrode (first and second transmitter electrodes 24 and 26 may be metallized electrodes…metal layers that coat opposing sides of the piezoelectric transmitter layer 22, see Col. 8, lines 37-40; Figure 2 illustrates second transmitter electrodes 26 disposed on a second side of piezoelectric transmitter layer 22).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano and Verweg with Djordjev to teach a first force sensor electrode disposed on the force sensor layer; a second force sensor electrode disposed on the force sensor layer and aligned with the first force sensor electrode. The suggestion/motivation would have been in order to expand or contract the piezoelectric layer by applying a voltage via transmitter electrodes (see Col. 8, lines 25-31).
As to Claim 22, depending from Claim 21, Kano teaches wherein: the touch input sensor is coupled to the cover via a first adhesive layer (cover member 40 and the position detection sensor 30 are bonded to each other by a translucent adhesive 12, see ¶ 0031); 
Verweg teaches the light-emitting layer is coupled to the touch input sensor a second adhesive layer (first optically transparent adhesive layer 135 between the first sensor electrode layer 110 [touch input sensor] and the polarizer 130 [light-emitting layer], see ¶ 0041; Fig. 3b); and the force sensor layer is coupled to the light-emitting layer via a third adhesive layer (second . 
As to Claim 23, depending from Claim 22, Kano teaches wherein the first adhesive layer comprises an optically clear adhesive (cover member 40 and the position detection sensor 30 are bonded to each other by a translucent adhesive 12, see ¶ 0031) and 
Verweg teaches the second adhesive layer comprises an optically clear adhesive (first optically transparent adhesive layer 135 between the first sensor electrode layer 110 and the polarizer 130 [light-emitting layer], see ¶ 0041; Fig. 3b).  
As to Claim 24, depending from Claim 21, Verweg teaches wherein the light-emitting layer is an organic light emitting diode display (the polarizer 132 may be a circular polarizer. The circular polarizer may reduce a reflection of ambient light falling into the OLED-type display device 201 and being reflected by the OLED-type display device 201, in particular by the back plate 192, see ¶ 0048).  
As to Claim 25, depending from Claim 21, Kano teaches wherein the first touch input sensor electrode is capacitively coupled to the second touch input sensor electrode (a first position detecting electrode 32 is arranged on the first principal surface of the dielectric surface 31, see ¶ 0047; a second position detecting electrode 33 is arranged on the second principal surface of the dielectric surface 31, see ¶ 0049; a user's finger touches or comes close to the operation surface to change an electrostatic capacitance, which changes an .
As to Claim 26, depending from Claim 21, Kano teaches wherein the first touch input sensor electrode and the second touch input sensor electrode are formed from a transparent conductive material (the first and second position detecting electrodes 32 and 33 are made of a translucent material such as ITO, see ¶ 0050).  
As to Claim 27, depending from Claim 21, Djordjev teaches wherein the force sensor layer comprises a piezoelectric material (first and second transmitter electrodes 24 and 26 may be metallized electrodes…metal layers that coat opposing sides of the piezoelectric transmitter layer 22 [force sensor layer], see Col. 8, lines 37-40).  
As to Claim 28, Kano teaches a display stack, comprising: a touch input sensor comprising: a transparent substrate (the cover member 40 is made of a glass plate or an acrylic plate, and has light transmittance and an insulating characteristic. A surface of the cover member 40 is an operation surface and a display surface of a display image, see ¶ 0030; Fig. 1; position detection sensor 30 includes a dielectric substrate 31…made of a rectangular insulating material having translucency, see ¶ 0046); 
a first touch input sensor electrode array disposed on a first surface of the transparent substrate (a first position detecting electrode 32 is arranged on the first principal surface of the dielectric surface 31, see ¶ 0047); and a second touch input sensor electrode array disposed on a second surface of the transparent substrate opposite the first touch input sensor electrode array (a second position detecting electrode 33 is arranged on the second principal surface of the dielectric surface 31, see ¶ 0049);
Kano fails to disclose an organic light-emitting diode display layer coupled to the touch input sensor; a force sensor coupled to the organic light-emitting diode display layer; and sense circuitry operable to detect an electric charge generated by the force sensor in response to a deformation of the light-emitting layer that results from a touch input to the touch input sensor.
Verweg teaches an organic light-emitting diode display layer coupled to the touch input sensor (first optically transparent adhesive layer 135 may fully laminate the polarizer 130 to the transparent window plate 140 with the first sensor electrode layer 110. Figure 3b illustrates polarizer 130 is disposed below the first sensor electrode layer 110, see ¶ 0041; polarizer provides at a front side of the display device and provides the front surface of the display device. The backlight system delivers polarized light to the back plate; polarizer provides the front surface of the OLED-type display device, see ¶ 0052-0053); a force sensor coupled to the organic light-emitting diode display layer (Figure 3b illustrates the second sensor electrode layer 120 below the polarizer 130, see ¶ 0041-0042, 0053); and sense circuitry operable to detect an electric charge generated by the force sensor in response to a deformation of the light-emitting layer that results from a touch input to the touch input sensor (sensor controller 34 is arranged to determine a position of a touch input to the transparent window plate 140, coupling to the capacitive touch sensor 100, from the plurality of first sensor 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano with Verweg to teach an organic light-emitting diode display layer coupled to the touch input sensor; a force sensor coupled to the organic light-emitting diode display layer; and sense circuitry operable to detect an electric charge generated by the force sensor in response to a deformation of the light-emitting layer that results from a touch input to the touch input sensor. The suggestion/motivation would have been in order to provide a display device and a capacitive touch sensor allowing a user to view images shown on the display device through the capacitive touch sensor (see ¶ 0007).
Kano and Verweg fail to disclose a piezoelectric substrate; a first force sensor electrode array disposed on the piezoelectric substrate; and a second force sensor electrode array disposed on the piezoelectric substrate adjacent to the first force sensor electrode array.
Djordjev teaches a piezoelectric substrate; a first force sensor electrode array disposed on the piezoelectric substrate (first and second transmitter electrodes 24 and 26 may be metallized electrodes…metal layers that coat opposing sides of the piezoelectric transmitter layer 22, see Col. 8, lines 37-40; Figure 2 illustrates first transmitter electrodes 24 disposed on a first side of piezoelectric transmitter layer 22); and a second force sensor electrode array disposed on the piezoelectric substrate adjacent to the first force sensor electrode array (first and second transmitter electrodes 24 and 26 may be metallized electrodes…metal layers that coat opposing sides of the piezoelectric transmitter layer 22, see Col. 8, lines 37-40; Figure 2 illustrates second transmitter electrodes 26 disposed on a second side of piezoelectric transmitter layer 22).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano and Verweg with Djordjev to teach a piezoelectric substrate; a first force sensor electrode array disposed on the piezoelectric substrate; and a second force sensor electrode array disposed on the piezoelectric substrate adjacent to the first force sensor electrode array. The suggestion/motivation would have been in order to expand or contract the piezoelectric layer by applying a voltage via transmitter electrodes (see Col. 8, lines 25-31).
As to Claim 29, depending from Claim 28, Kano teaches wherein: the first touch input sensor electrode array is disposed in a first pattern; and the second touch input sensor electrode array is disposed in a second pattern (the first position detecting electrode 32 has the elongated shape extending in parallel with the second direction [first pattern], the second position detecting electrode 33 has the elongated shape extending in parallel with the first direction [second pattern], whereby the first position detecting electrode 32 and the second position detecting electrode 33 partially overlap each other, see ¶ 0051; Figs. 2 & 5).  
As to Claim 30, depending from Claim 29, Kano teaches wherein: the first pattern comprises a first set of parallel electrodes; and the second pattern comprises a second set of parallel electrodes perpendicular to the first set of parallel electrodes (the first position detecting electrode 32 has the elongated shape extending in parallel with the second direction [first pattern], the second position detecting electrode 33 has the elongated shape extending in parallel with the first direction [second pattern], whereby the first position detecting electrode 32 and the second position detecting electrode 33 partially overlap each other, see ¶ 0051; Figs. 2 & 5).  
4.	Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0242510 to Kano et al (“Kano”) in view of U.S. Patent Publication 2010/0097344 to Verweg in further view of U.S. Patent 9,323,393 to Djordjev et al (“Djordjev”) in further view of European Patent 0649116 to Tamori.
As to Claim 31, depending from Claim 28, Kano, Verweg and Djordjev fail to teach wherein the first force sensor electrode array comprises a grid of individual electrodes. Tamori teaches wherein the first force sensor electrode may comprises a grid of individual electrodes (piezoelectric sheet 3…first and second groups of parallel electrode lines 3a [first force sensor electrode array] and parallel electrode lines 3b are arranged perpendicular to each other (i.e. X and Y lines), see Col. 3, lines 37-45; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano, Verweg and Djordjev with Tamori to teach wherein the first force sensor electrode array comprises a grid of individual electrodes. The suggestion/motivation would have been order to provide piezoelectric surface pressure input panels (see Col. 1, lines 3-5).
 wherein the second force sensor electrode array comprises a grid of individual electrodes (piezoelectric sheet 3…first and second groups of parallel electrode lines 3a [first force sensor electrode array] and parallel electrode lines 3b are arranged perpendicular to each other (i.e. X and Y lines), see Col. 3, lines 37-45; Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano, Verweg and Djordjev with Tamori to teach wherein the first force sensor electrode array comprises a grid of individual electrodes. The suggestion/motivation would have been order to provide piezoelectric surface pressure input panels (see Col. 1, lines 3-5).
 As to Claim 33, depending from Claim 28, Kano, Verweg and Djordjev fail to teach wherein: the piezoelectric substrate is a first piezoelectric sheet; and the display stack comprises: a second piezoelectric sheet below the first piezoelectric sheet; and a third force sensor electrode array disposed between the second piezoelectric sheet and the first piezoelectric sheet. Tamori teaches wherein: the piezoelectric substrate is a first piezoelectric sheet (piezoelectric sheet 3, see Col. 3, lines 37-45; Fig. 1); and the display stack comprises: a second piezoelectric sheet below the first piezoelectric sheet (vibrating body 5 [second piezoelectric sheet] is attached to the lower surface of the piezoelectric sheet 3 [first piezoelectric sheet], see Col. 4, lines 9-11, 27-31; Fig. 1); and a third force sensor electrode array disposed between the second piezoelectric sheet and the first piezoelectric sheet (Figure 1 illustrates conductive plate 5b [third force sensor electrode array] disposed between piezoelectric sheet 3 and vibrating body 5).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano, Verweg and Djordjev with Tamori to teach wherein: the piezoelectric substrate is a first piezoelectric sheet; and the display stack comprises: a second piezoelectric sheet below the first piezoelectric sheet; and a third force sensor electrode array disposed between the second piezoelectric sheet and the first piezoelectric sheet.. The suggestion/motivation would have been order to provide piezoelectric surface pressure input panels (see Col. 1, lines 3-5).
As to Claim 34, depending from Claim 33, Tamori teaches wherein the second force sensor electrode array comprises a grid of individual electrodes (piezoelectric sheet 3…first and second groups of parallel electrode lines 3a [first force sensor electrode array] and parallel electrode lines 3b are arranged perpendicular to each other (i.e. X and Y lines), see Col. 3, lines 37-45; Fig. 1).
5.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0242510 to Kano et al (“Kano”) in view of U.S. Patent Publication 2010/0097344 to Verweg in further view of U.S. Patent 9,323,393 to Djordjev et al (“Djordjev”) in further view of European Patent 0649116 to Tamori and in further view of U.S. Patent Publication 2016/0117035 to Watazu et al (“Watazu”).
As to Claim 35, depending from Claim 33, Kano, Verweg, Djordjev and Tamori fail to teach the third force sensor electrode array comprises a shared the third force sensor electrode array comprises a shared ground electrode (a reference electrode 114 [third force sensor electrode array with shared ground electrode] is provided between the first electrode 12 and the second electrode 13…between the first electrode 12 and the reference electrode 114, a first piezoelectric layer 110 is provided…between the second electrode 13 and the reference electrode 114, a second piezoelectric layer 111 is provided, see ¶ 0194; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano, Verweg, Djordjev and Tamori with Watazu to teach the third force sensor electrode array comprises a shared ground electrode. The suggestion/motivation would have been order to detect electric charge generated in the first piezoelectric sheet 110 or the second piezoelectric sheet 111 (see ¶ 0195; Fig. 10).
6.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0242510 to Kano et al (“Kano”) in view of U.S. Patent Publication 2010/0097344 to Verweg in further view of U.S. Patent Publication 2016/0117035 to Watazu et al (“Watazu”).
As to Claim 36, Kano teaches a display stack, comprising: a transparent outer cover (the cover member 40 [transparent outer cover] is made of a glass plate or an acrylic plate, and has light transmittance and an insulating characteristic. A surface of the cover member 40 is an operation surface and a display surface of a display image, see ¶ 0030; Fig. 1); 
a light-emitting layer below the transparent outer cover; and a force sensor adhered to the light-emitting layer.
Verweg teaches a light-emitting layer below the transparent outer cover (first optically transparent adhesive layer 135 may fully laminate the polarizer 130 to the transparent window plate 140 with the first sensor electrode layer 110. Figure 3b illustrates polarizer 130 is disposed below the first sensor electrode layer 110, see ¶ 0041; polarizer provides at a front side of the display device and provides the front surface of the display device. The backlight system delivers polarized light to the back plate; polarizer provides the front surface of the OLED-type display device, see ¶ 0052-0053); and a force sensor adhered to the light-emitting layer (Figure 3b illustrates the second sensor electrode layer 120 below the polarizer 130, see ¶ 0041-0042, 0053); 
Kano and Verweg fail to disclose comprising: a first force-sensing film; a first force sensor electrode array disposed on a first surface of the first force-sensing film; a shared electrode disposed on a second surface of the first force-sensing film, the second surface opposite the first surface; a second force-sensing film coupled to the shared electrode; and a second force sensor electrode array disposed on the second force-sensing film opposite the shared ground electrode.  
Watazu teaches comprising: a first force-sensing film (first piezoelectric layer 110, see ¶ 0194; Fig. 10); a first force sensor electrode array disposed on a first surface of the first force-sensing film (first electrode 12 [first force sensor electrode array] is disposed on the first piezoelectric layer 110, see ¶ 0194; Fig. ; a shared electrode disposed on a second surface of the first force-sensing film, the second surface opposite the first surface (a reference electrode 114 [third force sensor electrode array with shared ground electrode] is provided between the first electrode 12 and the second electrode 13…between the first electrode 12 and the reference electrode 114, a first piezoelectric layer 110 is provided, see ¶ 0194; Fig. 10); a second force-sensing film coupled to the shared electrode (between the second electrode 13 [second force-sensing film] and the reference electrode 114 [shared electrode], a second piezoelectric layer 111 is provided, see ¶ 0194; Fig. 10); and a second force sensor electrode array disposed on the second force-sensing film opposite the shared ground electrode (between the second electrode 13 [second force-sensing film] and the reference electrode 114 [shared electrode], a second piezoelectric layer 111 is provided, see ¶ 0194; Fig. 10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kano, Verweg with Watazu to teach a first force-sensing film; a first force sensor electrode array disposed on a first surface of the first force-sensing film; a shared electrode disposed on a second surface of the first force-sensing film, the second surface opposite the first surface; a second force-sensing film coupled to the shared electrode; and a second force sensor electrode array disposed on the second force-sensing film opposite the shared ground electrode. The suggestion/motivation would have been order to detect electric charge generated in the first piezoelectric sheet 110 or the second piezoelectric sheet 111 (see ¶ 0195; Fig. 10).
wherein the shared ground electrode is coupled to circuit ground (a reference electrode 114 [third force sensor electrode array with shared ground electrode] is provided between the first electrode 12 and the second electrode 13. Figure 10 illustrates that reference electrode 114 is connected to ground, see ¶ 0194; Fig. 10).  
As to Claim 38, depending from Claim 36, Watazu teaches wherein: the first force-sensing film comprises a first piezoelectric material; and the second force-sensing film comprises a second piezoelectric material (material of the first piezoelectric sheet 110 and the second piezoelectric sheet 111 is same as the material of the piezoelectric layer 11, see ¶ 0194; Fig. 10).  
As to Claim 39, depending from Claim 38, Watazu teaches wherein the first piezoelectric material is the same as the second piezoelectric material (material of the first piezoelectric sheet 110 and the second piezoelectric sheet 111 is same as the material of the piezoelectric layer 11, see ¶ 0194; Fig. 10). 
 As to Claim 40, depending from Claim 36, Verweg teaches a transparent capacitive touch input sensor adhered to the protective outer cover and positioned above the light-emitting layer (first optically transparent adhesive layer 135 may fully laminate the polarizer 130 to the transparent window plate 140 [protective outer cover] with the first sensor electrode layer 110 [capacitive touch input sensor]. Figure 3b illustrates polarizer 130 [light-emitting layer] is disposed below the first sensor electrode layer 110, see ¶ 0041; polarizer provides at a front side of the display device and provides the front surface of the display .
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694